Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on October 26, 2022 is acknowledged.
Claims 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process of decaking, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Van Brocklin (WO 2020/0076295).
Regarding claim 1, Van Brocklin discloses a decaking system for 3D printing (abstract), comprising: a platform to support multiple green parts in unbound powder surrounding the green parts (support 24, [0015], Fig. 3); a decaking tool to remove unbound powder from around the green parts (vibrator 32, gas blasters 34, [0015], Fig. 3); a camera to photograph green parts on the platform as unbound powder is removed from around the green parts (cameras 14 scan objects during depowdering, [0016], Fig. 4); and a controller operatively connected to the camera and programmed to: detect a pattern of light intensity in the photographs (controller 16, detecting based on based on feedback from images, [0016]); and in response to a determination a detected pattern matches a reference pattern (controller 16 responds to comparisons between scanned images and the object model, an object model is a reference pattern, [0016]), modulate or stop the decaking tool (“may start and stop the tool and/or vary the intensity of the tool using feedback from comparisons between the scanned images of objects 26 and the object model”, [0016]).  
Regarding claim 2, Van Brocklin discloses wherein the decaking tool comprises a vibrator to vibrate the platform and/or a blower to blow air or another gas on to unbound powder on the platform (vibrator 32, blasters 34, [0016]).  
Regarding claim 7, Van Brocklin discloses a computer readable medium having processor executable instructions (memory 20 with depowdering instructions 22, [0014]) to, while decaking a green part printed with a powder based 3D printer: repeatedly photograph the green part and compare a pattern of light intensity in the photographs to a reference pattern until the pattern in a photograph matches the reference pattern (video cameras 14 scan objects 26 and comparing to an object model while depowdering to guide until the process should be stopped because it is within a tolerance, [0015-17]); and then modulate or stop decaking the green part ([0016-17]).  
Regarding claim 10, Van Brocklin discloses the medium implemented in a controller for a decaking system (controller 16 executing instructions 22 on memory 20, [0016]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brocklin (WO 2020/0076295) as applied to claim 1 above, and further in view of Ferrar (US 2021/0162509).
Regarding claim 3, Van Brocklin teaches a system substantially as claimed. Van Brocklin does not disclose comprising a lamp to illuminate green parts on the platform with diffuse light while the camera is photographing the green parts.
However, solving the same problem of analyzing images of a powder bed in an additive manufacturing device after an object has been manufactured, ([0012] of Ferrar), Ferrar teaches using a lamp to illuminate the platform with diffuse light while the camera is photographing the powder (lamps 6 providing diffuse light, [0065]).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Van Brocklin to include lamps 6 of Ferrar because [0067] of Ferrar teaches that “Illuminating the powder with lamps in a substantially light tight enclosure enables powder to be analysed in controllable and repeatable light conditions.” Accordingly, the scanned images would be more reliably compared to the object model to determine if the images are within the tolerance of the object model (see [0016-17] of Van Brocklin. As modified, the lamps (lamps 6 of Ferrar, [0065]) would illuminate green parts (green objects 26, [0015] [0017] of Van Brocklin) on the platform (support 24, [0016] of Van Brocklin) with diffuse light ([0065] of Ferrar) while the camera is photographing the green parts (cameras 14 obtaining scans of objects 26, [0016] of Van Brocklin).
Allowable Subject Matter
Claims 4-6 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 8 recite “the reference pattern defines more darker regions and fewer brighter regions in a pattern of decaked green parts compared to a pattern of caked green parts.”
While Van Brocklin (WO 2020/0076295), cameras 116 of Hutchinson (US 2022/0281172), and [0328] of Gibson (US 2018/0304361) teach cameras pointed to the build surface and capturing images as the green parts are being decaked, for comparison to some sort of reference image. However, these references do not specify that the removal of powder results in more darker regions that would be captured by the images and interpreted by the controller as the removal of powder. The scope of claims 4-5 and 8 do not generally include cameras pointed at the decaking process with image comparisons to an object model, but must be specifically programmed such that the removal of powder results in images with more darker regions and fewer brighter regions.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant in claims 4-5 and 8.
Claims 6 and 9 recite instructions/the controller programmed to determine a detected pattern of light intensity matches the reference pattern by determining a number of holes detected in a platform supporting the green part exceeds a threshold number of holes.  
As noted above, Van Brocklin (WO 2020/0076295), cameras 116 of Hutchinson (US 2022/0281172), and [0328] of Gibson (US 2018/0304361) teach cameras pointed to the build surface and capturing images as the green parts are being decaked, for comparison to some sort of reference image. However, none of these references or any in the available prior art teach determining the number of visible holes in the platform and determining that the number of holes exceeds a threshold to determine that decaking is complete.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant in claims 6 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Page 515 of Rishimawi (Tailoring green and sintered density of pure iron parts using binder jetting additive manufacturing) teaches analyzing sintered objects with differences in brightness detecting areas of higher porosity and therefore errors in the sintered object. However, it is not clear from the available prior art how to apply this to the recitations of claims 4-5 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/XIAO S ZHAO/             Supervisory Patent Examiner, Art Unit 1744